DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,658,841. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
US Patent No. 10,658,841
Claim 1:  A method of providing a response to electricity usage control instructions, the method comprising: receiving an electricity usage control instruction; determining a status characteristic for each of a plurality of dispatchable electrical resources; and dividing the electricity usage control instruction into a plurality of electricity control instructions for the plurality of dispatchable electrical resources based on the status characteristics.
A method of managing a plurality of dispatchable electrical resources, comprising: receiving electricity usage control instructions at a site of a utility customer, the site having a plurality of dispatchable electrical resources; receiving individual status characteristics of each of the plurality of dispatchable electrical resources at the site; receiving aggregate status characteristics of the plurality of dispatchable electrical resources; determining a power dispatching mode to fulfill the electricity usage control instructions using the plurality of dispatchable electrical resources based on the individual status characteristics and the aggregate status characteristics; implementing the power dispatching mode by sending dispatch instructions to the plurality of dispatchable electrical resources, wherein a first set of dispatch instructions is sent to a first portion of the plurality of dispatchable electrical resources and a second set of dispatch instructions is sent to a second portion of the plurality of dispatchable electrical resources, wherein the first portion of the plurality of dispatchable electrical resources performs a first task in response to receiving the first set of dispatch instructions and the second portion of the plurality of dispatchable electrical resources performs a second task in response to receiving the second set of dispatch instructions, the first task being unique relative to the second task and being at least partially performed at a different time than the second task.


As described above, claim 1 of US Patent No. 10,658,841 discloses all limitations of claim 1 of the current Application.  Dependent claims 2-14 of US Patent No. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keates, US Patent Application Publication no. 2017/0271891.

Regarding claims 1, 11 and 16, Keates discloses an apparatus for managing a plurality of dispatchable electrical resources, the apparatus comprising a processor, memory in electronic communication with the processor, and directions stored in the memory, the directions being executable by the processor to: 
receive an electricity usage control instruction [switch circuit may include a multiplexor and control circuitry to control provision of power from a group of batteries to a voltage regulator, paragraph 0021]; 
determine a status characteristic for each of a plurality of dispatchable electrical resources [state of charge of each individual battery, paragraph 0023]; and 

Regarding claims 2, 12 and 17, Keates further discloses that dividing the electricity usage control instructions comprises prioritizing dispatching a first set of the plurality of dispatchable electrical resources over a second set of the plurality of dispatchable electrical resources [the batteries provide power to the voltage regulator in turn in a round-robin format, paragraph 0021.  In other words, battery priority is shifted in a round-robin format].
Regarding claim 3, Keates further discloses that priority of the first and second sets is rotated over time [the batteries provide power to the voltage regulator in turn in a round-robin format, paragraph 0021.  In other words, battery priority is shifted in a round-robin format].
Regarding claim 4, Keates further discloses that priority is rotated based on the status characteristic, the status characteristic being selected from a group consisting of: a working life indicator, a cycle count, a health indicator, an amount of energy discharged, and a temperature of the plurality of dispatchable electrical resources [the amount of time a given battery may be switched to provide power to the voltage regulator may be increased or decreased based on the state of charge of the given battery, paragraph 0023].

Regarding claim 7, Keates further discloses generating a time series projection of the status characteristics, wherein dividing the electricity usage control instruction comprises comparing the time series projection of the status characteristics for at least two dispatchable electrical resources of the plurality of dispatchable electrical resources [battery connection time ratios may be adjusted such that targeted batteries discharge down to a predetermined threshold before other batteries, paragraphs 0030-0031.  In order to achieve that result, some sort of time series projection of the battery state of charge would necessarily be performed to determine the proper time ratios].
Regarding claims 8, 13 and 18, Keates further discloses that the electricity usage control instruction is divided evenly among dispatchable electrical resources having status characteristics exceeding a threshold value [fully charged batteries will be connected to the voltage regulator for the same time duration, paragraph 0024].
Regarding claims 9, 14 and 19, Keates further discloses that the electricity usage control instruction is divided evenly among dispatchable electrical resources having status characteristics within a non-numeric category [fully charged batteries will be connected to the voltage regulator for the same time duration, paragraph 0024.  “Fully charged” is a non-numeric category].
Regarding claims 10, 15 and 20, Keates further discloses that the electricity usage control instruction is divided proportionally to the status characteristics of the plurality of dispatchable electrical resources [the amount of time a given battery may be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keates, US Patent Application Publication no. 2017/0271891.
Regarding claim 6, Keates discloses that the voltage regulation circuit may include a power converter [boost, buck or boost-buck converter, paragraph 0022].  Keates further discloses that the batteries may be of different sizes and have different electrical characteristics in relation to another and the amount of time they provide power to the voltage regulator may be varied based on the relative sizes and electrical characteristics [paragraph 0029].  Keates does not explicitly disclose that the varying of the amount of time is based on resource efficiency profiles related to the batteries.  Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention that the efficiency of power converters varies based on the voltage level provided to the power converters.  Therefore, the efficiency of the power converters vary for batteries of different sizes or electrical characteristics (and different .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiueh et al., US Patent Application Publication no. 2017/0133865 discloses selectively providing power from each of a group of battery modules to a load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 11, 2021